Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8, 12-15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajram (US 2014/0103962 A1, hereinafter referred to as Ajram).

    PNG
    media_image1.png
    611
    728
    media_image1.png
    Greyscale

Regarding claim 1, Ajram discloses an electronic device (Fig. 7), comprising: 
a data input (DRVHS); 
a data output (OUT1, see annotated Fig. 7 above); 
a transistor (TH)coupled to the data output; 
a pre-buffer (U2H) coupled between the data input and the transistor and configured to drive the transistor and to receive a filtered supply voltage signal (VDD); 
a low-pass filter (LPF, see annotated Fig. 7 above, storage inductor LS_H  and filtering capacitor CIN not only filters noise of high frequency but also low frequency to some extent) having a filter input (LPF IN, see annotated Fig. 7 above) to receive an output stage supply voltage signal (VIN) and a filter output (LPF OUT, VDD) coupled to the pre-buffer, the low-pass filter configured to produce the filtered supply voltage signal (VDD) by filtering the received output stage supply voltage signal (VIN); and a supply capacitor (CDD) coupled to the filter input (LPF IN , VIN).
Regarding claim 4, Ajram discloses the electronic device of claim 1, wherein the pre-buffer is further configured to receive an enable signal and to be enabled using the enable signal (TRI_H, “A comparator U3H (x35) with hysteresis is used to detect when the fast transition is achieved and disable the strong section of the driver until the next transition.”, paragraph [0047]).
Regarding claim 5, Ajram discloses the electronic device of claim 1, further comprising: 
one or more additional data inputs (DRVLS); 
one or more additional data outputs (OUT2); 
one or more additional transistors (TL) each coupled to a data output of the one or more additional data outputs; and 
one or more additional pre-buffers (U2L) each coupled between a data input of the one or more additional data inputs and a transistor of the one or more additional transistors and configured to drive that transistor and to receive the filtered supply voltage signal.
Regarding claim 8, Ajram discloses an electronic device, comprising: 
an output stage supply voltage node (Node1, see annotated Fig. 7) to receive an output stage supply voltage signal (VDD); 
multiple output buffer circuits (OBC1, OBC2) each coupled to the output stage supply voltage node (VDD, Node1) and including: 
a data input (DRVHS, DRVLS); 
a data output (OUT1, OUT2); 
a transistor (TH, TL) coupled to the data output; 
a pre-buffer (U2H, U2L) coupled between the data input and the transistor and configured to be powered by a filtered supply voltage signal (VDD) and to drive the transistor; and 
a low-pass filter (LPF, LS_L,  see annotated Fig. 7 above, storage inductor LS_H  and LS_L and filtering capacitor CIN not only filters noise of high frequency but also low frequency to some extent) having a filter input (LPF IN, see annotated Fig. 7 above) coupled to the output stage supply voltage node (Node1, see annotated Fig. 7) and a filter output (LPF OUT, VDD) coupled to the pre-buffer and configured to produce the filtered supply voltage signal by filtering the output stage supply voltage signal.
Regarding claim 12, Ajram discloses the electronic device of claim 8, wherein the pre-buffer in each output buffer circuit of the multiple output buffer circuits is further configured to receive a respective enable signal (TRI_H, TRI_L, “A comparator U3H (x35) with hysteresis is used to detect when the fast transition is achieved and disable the strong section of the driver until the next transition.”, paragraph [0047]) of multiple enable signals and to be enabled using the received respective enable signal.
Regarding claim 13, Ajram discloses the electronic device of claim 8, wherein the output stage supply voltage signal provides a supply voltage in a range to 0.5 V to 5 V (Figs. 14, 15).
Regarding claim 14, Ajram discloses the electronic device of claim 13, wherein the supply voltage is 1.8 V (the power supply for the circuit of Ajram is intended to be working with 1.8V).
Method claims 15, 17, and 18 are essentially the same is scope as claims 1 and 8 and are rejected similarly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 7-9 of U.S. Patent No. 11,245,398. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application presents claims that are broader versions of the patented claims.
The applicant added the limitations, “a data input” and “one or more additional data inputs” which would be intended circuit elements for a buffer circuit.  The applicant omitted the limitations, “a pair of final complementary metal oxide semiconductor (CMOS) transistors coupled to the data output;”, “a pair of pre-buffers”, “a pair of low-pass filters”, and “a pair of resistors” which would make the scope of the instant application to be broader than that of Patent No. 11,245,398.
Therefore, with respect to above discussion, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to broaden the claim scope of Patent No. 11,245,398 by omitting the specifics of wordings, “a pair of final complementary metal oxide semiconductor (CMOS) transistors coupled to the data output;”, “a pair of pre-buffers”, “a pair of low-pass filters”, and “a pair of resistors”.	

17/571211  (instant Application)
US Patent 11,245,398
Claim 1. An electronic device, comprising: a data input; a data output; a transistor coupled to the data output; a pre-buffer coupled between the data input and the transistor and configured to drive the transistor and to receive a filtered supply voltage signal; a low-pass filter having a filter input to receive an output stage supply voltage signal and a filter output coupled to the pre-buffer, the low-pass filter configured to produce the filtered supply voltage signal by filtering the received output stage supply voltage signal; and a supply capacitor coupled to the filter input.
Claim 1. An electronic device, comprising: a data output; a pair of final complementary metal oxide semiconductor (CMOS) transistors coupled to the data output; a pair of pre-buffers each coupled to a respective transistor of the pair of final CMOS transistors and configured to drive that transistor and to receive a filtered supply voltage signal; a pair of low-pass filters each having an input to receive an output stage supply voltage signal and an output coupled to a respective pre-buffer of the pair of pre-buffers and configured to produce the filtered supply voltage signal to be received by that pre-buffer by filtering the received output stage supply voltage signal; and a supply capacitor coupled between the inputs of the pair of low-pass filters.
Claim 2. The electronic device of claim 1, wherein the low-pass filter comprises a resistor and a capacitor.
Claim 8. The electronic device of claim 1, wherein the low-pass filters each comprises a resistor and a capacitor.
Claim 3. The electronic device of claim 1, further comprising a resistor coupled between the transistor and the data output.
Claim 9. The electronic circuit of claim 1, further comprising a pair of resistors each coupled between a drain of a transistor of the pair of final CMOS transistors and the data output.
Claim 5. The electronic device of claim 1, further comprising: one or more additional data inputs; one or more additional data outputs; one or more additional transistors each coupled to a data output of the one or more additional data outputs; and one or more additional pre-buffers each coupled between a data input of the one or more additional data inputs and a transistor of the one or more additional transistors and configured to drive that transistor and to receive the filtered supply voltage signal.
Claim 7. The electronic device of claim 2, further comprising: one or more additional data outputs; one or more additional pairs of final CMOS transistors each coupled to a data output of the one or more additional data outputs; and one or more additional pairs of pre-buffers each coupled to a respective transistor of a pair of final CMOS transistors of the one or more additional pairs of final CMOS transistors and configured to drive that transistor and to receive the filtered supply voltage signal.
Claim 6. The electronic device of claim 5, further comprising a memory circuit coupled to the data input.
Claim 2. The electronic device of claim 1, further comprising a memory circuit coupled to the pair of pre-buffers.
Claim 7. The electronic device of claim 6, wherein the memory circuit comprises a dynamic random access memory (DRAM) circuit or a ferroelectric random access memory (FeRAM) circuit.
Claim 3. The electronic device of claim 2, wherein the memory circuit comprises a dynamic random access memory (DRAM) circuit.

Claim 4. The electronic device of claim 2, wherein the memory circuit comprises a ferroelectric random access memory (FeRAM) circuit.



Allowable Subject Matter
Claims 9-11, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844